WRIGHT, O. J.,
(concurring.) We are clearly of tbe opinion that tbe defendant should not be held liable for amounts of money' paid out' after tbe dispatch was received at tbe bank. It required only a moment’s time to step to tbe front door of tbe bank, and close it. Tbe law in such case does not bold tbe defendant responsible for avoidable damages. Undoubtedly a large portion of tbe money paid out would have remained in tbe bank if it bad been closed immediately upon tbe reception of tbe dispatch. I therefore concur.